*598Order of the Supreme Court, New York County (Herbert Adlerberg, J.), entered April 24, 1990, granting defendant’s motion to suppress physical evidence, is reversed* on the law and the facts, the motion denied and the matter remanded for further proceedings.
Officer John Healey and his partner Officer Gordon were in uniform in a marked radio car as they patrolled the area of Ninth Street and Avenue C, a location where Officer Healey had made previous arrests both for drugs and weapons possession. The officer observed defendant in a large group of people and "people’s hands going together”. As the police car approached, the crowd started to scatter, the majority going one way and the defendant another. Officer Healey testified that he had observed this scenario on at least two and possibly three passes between 4:30 and 4:55 a.m. At the latter time, the officer saw defendant approach an auto that was stopped in the street. However, as the police car pulled up, the defendant looked at the patrol car, turned around and started to walk away. The auto sped away. Officer Healey called defendant to come over to the police car. Only after this was repeated a second time did defendant turn and approach the radio car. He had his hand in his pocket and the officer, who was seated in the car, directed him to "Take your hand out of your pocket”. The defendant removed his hand from his pocket and "was standing there” when the officer told him again to come over to the car. As the defendant got up to the radio car his hand "started to go back into his pocket”. Officer Healey grabbed defendant’s pocket "for my own and my partner’s personal safety for fear of a weapon”. Before the officer touched defendant, he had asked him what he was doing and the defendant had responded that he was locked out of his apartment and was waiting for his sister. The officer testified he saw a bulge in defendant’s left trouser pocket; that he grabbed that pocket only when defendant began to put his hand back into it despite the officer’s repeated admonition for defendant to take his hand out. Although the officer had feared the defendant had a weapon, he did not feel a gun or knife but felt a large number of small, loose vials, later ascertained to be 18 vials of cocaine.
Trial Term found that Officer Healey, the only witness at the suppression hearing, was "a credible witness”. It made findings of fact which were essentially the same as the above summary gleaned from the record. However, it concluded that while the officer had a founded suspicion that criminality might be afoot and thus had a common law right of inquiry, *599he had no right to touch defendant. Accordingly, it suppressed the physical evidence received from defendant.
We agree .that the officer, based upon his observations at the drug infested area, had a common law right to inquire, a right that "is activated by a founded suspicion that criminal activity is afoot and permits a somewhat greater intrusion in that a policeman is entitled to interfere with a citizen to the extent necessary to gain explanatory information, but short of a forcible seizure”. (People v De Bour, 40 NY2d 210, 223.) Thus, we have recently noted that a "police officer’s observation of what 'seemed to be an exchange’ between defendant and an unknown person in an area known for its narcotics activity provided the officer with a sufficient predicate for the minimal intrusion of asking defendant what he was doing in the area (People v De Bour, 40 NY2d 210, 220).” (People v White, 171 AD2d 607, lv denied, 78 NY2d 976.)
If the officer had "frisked” or searched defendant at that time without any other indicia of criminal activity, we would agree with the suppression. However, the officer’s founded suspicion of criminal activity was escalated during the ensuing course of events. The defendant continued walking when first asked to approach the car. When he came over to the officer, he repeatedly disobeyed the officer’s injunction to keep his hand out of his pocket, which the officer testified contained a "bulge”. In view of the hour and the fact that the area was the scene of numerous drug and weapon arrests, the defendant’s conduct after the initial approach and inquiry gave rise to a reasonable suspicion that he had committed, was committing, or was about to commit a felony or misdemeanor, thus authorizing his forcible stop and detention (see, CPL 140.50 [1]; People v De Bour, supra, at 223). "A corollary of the statutory right to temporarily detain for questioning is the authority to frisk if the officer reasonably suspects that he is in danger of physical injury by virtue of the detainee being armed (CPL 140.50, subd 3).” (People v Be Bour, supra, at 223.) Moreover, the officer was justified in conducting a limited patdown or frisk of the defendant in view of his expressed and reasonable fear for his own and his partner’s safety (People v Mack, 162 AD2d 624, 625). Under the circumstances here, in fact, the "grabbing” of defendant’s pocket by the officer was an emergency preclusive action intended to prevent an anticipated use of a weapon. It established the predicate for what followed.
Once the officer felt the vials, which, based upon his experience, he believed to contain "crack”, he had probable cause to *600arrest defendant for the possession of narcotics. (People v De Bour, supra, at 223.) Concur — Wallach, Ross and Asch, JJ.